t c memo united_states tax_court richard walter drake petitioner v commissioner of internal revenue respondent docket no filed date richard walter drake pro_se robert w mopsick and william f halley for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner originally elected to have his case heard as a small_tax_case see sec_7463 thereafter pursuant to petitioner's motion the s designation was removed determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 the issues for decision are whether petitioner is entitled to schedule e deductions in excess of the amount allowed by respondent whether petitioner is entitled to a deduction for a contribution to an individual_retirement_account ira whether petitioner is entitled to itemized_deductions and whether petitioner is liable for an accuracy-related_penalty some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in elberon new jersey at the time his petition was filed petitioner purchased the property located pincite norwood avenue in elberon new jersey approximately years prior to the year in issue the property was part of an old estate of approximately acres the original buildings included a farmhouse a cottage a carriage house a cow barn and a second barn petitioner restored and rebuilt the property and converted four of the buildings into rental units petitioner lived on the upper level of the carriage house and used the lower level as a studio and storage area during the year in issue petitioner made various repairs and additions to the property after a sewer line broke petitioner paid dollar_figure to have the basement of one of the houses power washed and sanitized and dollar_figure for repairs to the floor due to water damage from the sewer line break in addition petitioner had the exteriors of the houses power washed primarily in preparation for painting at a cost of dollar_figure petitioner also purchased various supplies including paint paint supplies and lumber in order to repair and maintain the property petitioner purchased and installed a stop sign along the driveway of the property the sign cost dollar_figure petitioner also paid dollar_figure for computer_software to produce lease forms during the year in issue petitioner owned two vehicles petitioner owned a van which he and brian hegarty who helped him perform work on the property used to haul items on the property itself petitioner also owned a car in addition to petitioner’s activities with respect to the rental property during the year in issue petitioner was employed by delta air lines delta as a flight attendant petitioner had been employed by pan american since sometime prior to the year in issue petitioner became an employee of delta as a result of delta's purchase of a portion of pan american's routes petitioner was required to purchase his uniforms for use as a flight attendant with delta petitioner was permitted to charge these expenses which delta recorded as an account receivable from all amounts have been rounded petitioner petitioner's form_w-2 issued by delta indicates that petitioner was a participant in delta's pension_plan during on schedule e of his federal_income_tax return filed for petitioner reported rents received in the amount of dollar_figure and claimed deductions for expenses as follows advertising dollar_figure auto and travel big_number cleaning and maintenance big_number insurance big_number legal and other professional fee sec_127 mortgage interest big_number repairs big_number supplie sec_78 taxes big_number utilities big_number total dollar_figure thus petitioner claimed a loss of dollar_figure from rental real_estate petitioner claimed a deduction of dollar_figure for a contribution to an ira petitioner did not claim itemized_deductions but rather claimed a standard_deduction of dollar_figure in the notice_of_deficiency respondent allowed petitioner schedule e deductions for mortgage interest and real_estate_taxes in the amounts of dollar_figure and dollar_figure respectively respondent determined that the remaining mortgage interest and real_estate_taxes were paid with respect to the portion of the property that was petitioner's home and office respondent allowed petitioner a deduction for office expense of dollar_figure and allowed petitioner schedule a deductions totaling dollar_figure respondent disallowed the remaining expense claimed on petitioner's schedule e with the exception of supplies in the amount of dollar_figure as a result of these adjustments respondent increased petitioner's taxable_income by dollar_figure respondent disallowed petitioner's deduction for an ira contribution in full in addition respondent determined that petitioner was liable for an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for negligence or intentional disregard of rules or regulations at trial petitioner filed a schedule a for claiming deductions for mortgage interest of dollar_figure real_estate_taxes of dollar_figure charitable_contributions of dollar_figure and miscellaneous expenses of dollar_figure before the 2-percent floor the court filed this document as petitioner's amendment to petition respondent's determinations are presumed to be correct and the burden is on petitioner to prove that the determinations are erroneous rule a 290_us_111 further deductions are a matter of legislative grace and petitioner must prove entitlement to any deductions claimed 503_us_79 a taxpayer must maintain adequate_records to substantiate the amount of any deductions claimed sec_6001 sec_1_6001-1 income_tax regs generally when evidence shows that a taxpayer has incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir however the court may bear heavily against the taxpayer whose inexactitude is of his own making id pincite an exception to the cohan_rule is sec_274 which requires strict substantiation of certain expenses including those paid_or_incurred with respect to certain listed_property sec_274 listed_property includes automobiles sec_280f sec_274 requires substantiation of these expenses either by adequate_records or by sufficient evidence corroborating the taxpayer's own statement sec_274 rental expenses sec_469 limits the allowance of passive_activity_losses sec_469 provides that for an individual no passive_activity_loss will be allowed for a taxable_year sec_469 defines the term passive_activity to include any rental_activity a passive_activity_loss is the amount by which losses from passive activities exceed income from such activities sec_469 the disallowance set forth in sec_469 shall not apply to the portion not to exceed dollar_figure of the passive_activity_loss which is attributable to all rental_real_estate_activities with respect to which an individual taxpayer actively participated in the taxable_year sec_469 petitioner argues that sec_469 does not apply to his rental_activity petitioner contends that he is entitled to claim a loss from rental real_estate in the amount of dollar_figure respondent concedes that petitioner actively participated in his rental_activity in the year in issue respondent however argues that petitioner has not substantiated expenses in excess of those allowed in the notice_of_deficiency petitioner presented numerous receipts and his own testimony to substantiate his expenses based upon the record we find that petitioner has substantiated cleaning maintenance and repair expenses totaling dollar_figure related to the sewer line break and other power washing we have reviewed petitioner's remaining receipts for purchases of items for repairs the majority of the purchases were made at home improvement or hardware stores and are for amounts under dollar_figure each it is not readily apparent what every receipt is for--some do not contain a description of the items purchased however most of the receipts contain a description of the items purchased including paint drop cloths boards caulking materials and other related materials petitioner's own testimony concerning the purchases did little to explain the purpose of the purchases as it was extremely general the receipts reflect purchases totaling approximately dollar_figure excluding the repairs related to the sewer line break based on the record we find that petitioner paid additional repair expenses in the amount of dollar_figure respondent's brief due on or before date was postmarked date and was filed by the court on date petitioner requests that we strike respondent's brief as untimely we deny petitioner's request petitioner presented receipts in an attempt to substantiate additional cleaning expenses the purchases total approximately dollar_figure it is not clear from the record for what purposes these purchases were made and we find that petitioner has not established that he paid cleaning expenses above those paid for the power washing as above in an attempt to substantiate his claimed advertising expenses petitioner presented receipts and credit card statements petitioner testified that he made copies of color photographs of the property and the evidence includes receipts for dollar_figure for the cost of such copies petitioner testified that he was attempting to sell the property and that he provided the copies to a real_estate agent or to potential buyers the credit card statements include charges for the asbury park press classified section totaling dollar_figure petitioner testified that he paid these charges in connection with advertisements he placed in the paper in an attempt to sell the property the final receipt in this category is a restaurant bill for dollar_figure there is no convincing evidence concerning the purpose for this expenditure petitioner's advertising expenses were not related to his rental_activity petitioner testified that his real_estate activity included selling properties however petitioner presented no other evidence concerning this matter and we are unconvinced by his testimony alone therefore petitioner has not established that he is entitled to a deduction for advertising expense petitioner presented two bills for fire insurance premiums from in an attempt to substantiate his insurance expense petitioner has not established through his testimony or other evidence that he paid any amounts for fire insurance during the year in issue petitioner presented three receipts in an attempt to substantiate additional rental expenses that he identified as legal expenses the purchases include dollar_figure for the stop sign and dollar_figure for the lease form software based on the record we find that petitioner has established that he paid additional expenses with respect to his rental_activity in the amount of dollar_figure finally petitioner presented four receipts for purchases of automobile parts and two receipts for purchases of gasoline in addition petitioner presented two receipts for amounts of dollar_figure and dollar_figure paid for repairs to the van based on petitioner's testimony and that of brian hegarty we are satisfied that the van was used exclusively with respect to petitioner's rental_activity petitioner has established that he paid dollar_figure in expenses with respect to the van during the year in issue petitioner has not established the purpose for the remaining expenditures evidenced by the other receipts petitioner also presented a bill in the amount of dollar_figure for automobile insurance premiums for three vehicles two cars and a pick-up truck petitioner has not established that he used any of these vehicles in his rental_activity or that the amount of this bill was paid in the year in issue petitioner has established that he is entitled to a deduction for automobile expense in the amount of dollar_figure petitioner presented no evidence to establish that he paid any utilities expense during the year in issue petitioner has not established that he incurred a loss in excess of dollar_figure and therefore we need not reach petitioner's argument that sec_469 does not limit a loss in excess of dollar_figure ira deduction generally an individual is allowed a deduction for contributions to an ira in an amount not in excess of the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income sec_219 and b sec_219 limits the allowable deduction where the individual is an active_participant in a qualified_retirement_plan in the case of an unmarried taxpayer the dollar_figure limitation is reduced by an amount determined using a ratio in which the excess of the taxpayer's adjusted_gross_income subject_to certain adjustments over dollar_figure is divided by dollar_figure sec_219 and as relevant here adjusted_gross_income is determined after the application of sec_469 sec_219 an active_participant is defined to include an individual who is an active_participant in any of certain specified plans sec_219 petitioner did not raise the issue of whether the delta pension_plan is of the type listed in sec_219 therefore we find that petitioner has conceded that the plan is among those so listed however petitioner contends that he was not an active_participant in delta's pension_plan he therefore argues that he is entitled to a deduction for a dollar_figure ira contribution respondent contends that petitioner was an active_participant in delta's plan respondent apparently concedes that petitioner made a dollar_figure contribution to an ira for the year in issue respondent argues that petitioner is prohibited from deducting any amount contributed to an ira during the year in issue respondent relies on sec_1_219-1 income_tax regs petitioner testified that he was not a participant in delta's pension_plan during the year in issue the only other evidence in the record is the form_w-2 issued by delta indicating that petitioner was a participant in its pension_plan based on the scant evidence in the record we find that petitioner has failed to establish that he was not an active_participant within the meaning of sec_219 during the year in issue petitioner's ira contribution deduction is subject_to the limitations provided in sec_219 we do not agree with respondent that petitioner's deduction is necessarily disallowed in full sec_1_219-1 income_tax regs provides that no deduction is allowable under sec_219 to an individual if such individual is an active_participant in any of the plans listed therein clearly sec_1_219-1 income_tax regs is not consistent with the current version of sec_219 to the extent that the latter allows a deduction to an unmarried individual who is an active_participant in a qualified_plan and who has adjusted_gross_income of less than dollar_figure if petitioner’s adjusted_gross_income for is less than dollar_figure he is entitled to a deduction under sec_219 of dollar_figure less the amount disallowed by application of sec_219 to be calculated in the rule computation itemized_deductions petitioner contends that he is entitled to itemized_deductions for the year in issue petitioner contends that he made charitable_contributions in the amount of dollar_figure and that he incurred unreimbursed employee_expenses in the amount of dollar_figure sec_1_219-1 income_tax regs was published in prior to the enactment in of sec_219 allowing a deduction to active participants in certain circumstances respondent contends that petitioner has failed to establish that he made any contributions or that he paid any additional expenses during the year sec_170 allows a deduction for any charitable_contributions made during the taxable_year petitioner testified that he made cash donations in the amount of dollar_figure each month to the episcopal church he attended but provided no other evidence to substantiate this amount we find that petitioner is entitled to a deduction for charitable_contributions in the amount of dollar_figure see 39_f2d_540 2d cir petitioner contends that he paid deductible unreimbursed employee business_expenses during the year in issue petitioner testified that he paid dollar_figure for luggage which he was required to purchase as a flight attendant petitioner also testified that he paid amounts for meals in excess of the amounts reimbursed by delta petitioner did not present any other evidence to substantiate these expenses petitioner has not convinced us that these amounts were paid in the year in issue petitioner also contends that he paid dollar_figure for new uniforms he purchased as a delta employee petitioner presented copies of his employee's accounts_receivable statement issued by delta in an attempt to substantiate this amount the first statement is dated date and reflects a previous balance of dollar_figure and new charges of dollar_figure for uniforms and accessories thus the ending balance was dollar_figure however there is no evidence indicating the charges for which the beginning balance of dollar_figure was derived a statement dated date shows a balance forward of dollar_figure new uniform charges of dollar_figure and an ending balance of dollar_figure a statement dated date shows a balance forward of dollar_figure other charges of dollar_figure and an ending balance of dollar_figure petitioner has only established that he charged uniforms in the amount of dollar_figure petitioner testified that he paid the balance on his account by the end of because he stopped working for delta at that time based on the record petitioner has established that he purchased uniforms at a cost of dollar_figure and he is entitled to a deduction for unreimbursed employee_expenses in this amount subject_to the 2-percent floor accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty for negligence and disregard of rules or regulations under sec_6662 petitioner bears the burden of proving that respondent's determination is erroneous rule a 58_tc_757 sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard includes any careless reckless or intentional disregard id the failure to maintain adequate_records may constitute negligence zafiratos v commissioner tcmemo_1992_135 affd without published opinion 993_f2d_880 3d cir petitioner did not present any evidence to establish that the accuracy-related_penalty should not apply respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
